Citation Nr: 1719187	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spondylosis with degenerative disc disease (DDD) prior to April 4, 2012.

2.  Entitlement to a rating in excess of 40 percent for lumbar spondylosis with DDD from April 4, 2012.

3.  Entitlement to service connection for headaches, claimed as secondary to service-connected lumbar spondylosis with DDD.

4.  Entitlement to service connection for bilateral lower extremity radiculopathy, claimed as secondary to the service-connected lumbar spondylosis with DDD.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1972.

This matter arises from July 2010 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In the July 2010 rating decision, the RO granted service connection for lumbar spondylosis with DDD and assigned a 20 percent rating effective in July 2009.  Within one year of that decision, in March 2011, the Veteran filed a request with the Agency of Original Jurisdiction (AOJ) for an extension of time of 6 months to a year in which to submit additional supporting evidence.  The Veteran thereafter submitted a Notice of Disagreement (NOD) with the July 2010 rating decision in November 2011.  The AOJ informed the Veteran in a March 2012 decision letter that his NOD was untimely as to the July 2010 determination and enclosed his appeal rights.  The Veteran appealed the March 2012 decision to the Board and, in May 2015, the Board likewise found the NOD to be untimely.  The Board also at that time remanded the remaining issues as noted on the title page to the AOJ for further evidentiary development.  

The Veteran appealed the Board's decision regarding the timeliness of his NOD to the Court of Appeals for Veterans Claims (Court) and in a Memorandum decision in August 2016, the Court reversed the May 2015 Board decision and remanded the matter back to the Board for further proceedings consistent with the decision.  The matter is thus once again before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Entitlement to an Initial Rating in Excess of 20 Percent for Lumbar Spondylosis with Degenerative Disc Disease (DDD) prior to April 4, 2012

An appeal consists of a timely filed NOD and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

As explained above, the Court held in its August 2016 Memorandum Decision that the Veteran initiated a timely appeal of the July 2010 rating decision when he filed a March 2011 request for an extension of time.  Accordingly, this matter must be remanded to the AOJ for the issuance of a Statement of the Case (SOC).  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238 (1999).

Entitlement to a Rating in Excess of 40 percent for Lumbar Spondylosis with DDD from April 4, 2012/Entitlement to Service Connection for Headaches and Radiculopathy, Claimed as Secondary to Service-Connected Lumbar Spondylosis with DDD/Entitlement to a TDIU

As noted, the Board remanded these issues in May 2015 for further evidentiary development. More specifically, the Board directed that the AOJ request outstanding VA treatment records, afford the Veteran appropriate VA examinations, and readjudicate the claims and issue the Veteran a Supplemental Statement of the Case (SSOC), if in order.  It appears from the record that the requested evidentiary development has been accomplished and that these claims are ready for readjuication by the AOJ and the issuance of a SSOC, if in order.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC on the issue of entitlement to an initial rating in excess of 20 percent for lumbar spondylosis with DDD prior to April 4, 2012.  The Veteran is reminded that in order to appeal this decision to the Board, a Substantive Appeal must still be filed if the Veteran disagrees with the decision in the SOC.

2.  After all appropriate development of the issues has been accomplished, readjudicate the pending claims that have been perfected for appellate review.  If any benefit being sought remains denied, issue to the Veteran and his representative a SSOC, and provide them an opportunity to respond before returning the claims file to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




